DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 8/27/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claim 14 have been made of record.
Claims 1-34 are pending.
Claims 4, 18-28 and 30-34 remain withdrawn for being drawn to non-elected inventions for the reasons of record at pg. 2 of the office action of 8/19/2020.
Claims 1-3, 5-17 and 29 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-10, 12-13, 15-17 and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (IDS, US 2012/0116056) in view of Yang and Ambrogelly (Current Opinion in Biotech 30: 225-229, 2014).
The instantly claimed invention is broadly drawn to a chimeric polypeptide, comprising the formula: H - Fc, wherein H is the hinge region of IgG1, and Fc is the Fc region of IgG4, wherein H and Fc are human polypeptide sequences, a chimeric polypeptide according to claim 1, further comprising the formula: L-H-Fc, wherein L is a peptide linker, wherein L comprises about 5 to about 10 amino acids, claim 6 further comprises the formula: P-L-H-Fc, wherein P is a biologically active polypeptide, wherein said biologically active polypeptide comprises a hormone, a cytokine, a growth factor, a co-stimulatory molecule, a hormone receptor, a cytokine receptor, a growth factor receptor, a short peptide, or an antibody fragment, wherein the biologically active polypeptide comprises an antibody fragment selected from a Fab fragment, a VH fragment, a VL fragment, or a camelid nanobody, wherein the biologically active polypeptide comprises human growth hormone (hGH),  a dimeric chimeric polypeptide comprising the chimeric polypeptide of claim 1 comprises at least one interchain disulfide bond in the hinge region.
Sun et al teach an Fc fusion proteins of human growth hormone comprising a structure hGH-L-Fc, wherein L is flexible linker of about 20 amino acids or less (abstract). They teach that Fc comprises human IgG Fc comprising a hinge [0011]. They teach that human IgG Fc is human IgG4 and is attached with a protein using a flexible linker of about 20 amino acids or less [0011]. They teach that human growth hormone and a human IgG Fc attached via a linker [0012]. They teach that the hinge region comprises four cysteine amino acids and that out of four cysteine amino acids, 3rd and 4th cysteine amino acids are involved in making a disulfide bond between two heavy chains [0020]. Therefore, regarding claims 16-17, the hGH-L-Fc would be making a dimer in a composition in PBS buffer as disclosed in paragraph [0035], unless 
Regarding claim 5, they teach that IgG4 amino acid sequence is more than 80% identical to amino acids 244-460 of amino acid sequence represented in the growth hormone fusion protein of SEQ ID NO: 32 or amino acids 244-462 of SEQ ID NO: 20 because Sun et al teach that they made a single mutation at position 234 from Phe to Leu [0007]. Therefore, the sequence identity is about 99% identity to the instantly claimed sequence ID NO: 5. Regarding claims 10 and 12, Sun et al teach that the human growth hormone comprises an amino acid sequence of 192 amino acids in length starting from amino acid position 1-192 (about 100% identity, Figure 2C). They teach a pharmaceutical composition comprising the human growth hormone and human IgG Fc fusion in phosphate buffer saline that is administered via a single s.c. injection in rats [0035]. Sun et al do not teach a chimeric between the hinge region of IgG1 and Fc region of IgG4.
Yang and Ambrogelly teach engineering of the IgG4 region making it to resemble with IgG1 and that this change is sufficient to dramatically reduce half molecule exchange in vitro or in vivo (see abstract).  They teach that the S228P modification of the hinge confers pharmaceutical properties to IgG4 equivalent to standard IgG1, while retaining the inability to trigger ADCC and CDC. They show that there are only 4 differences in the hinge region of IgG4 from IgG1, one P228S, and three amino acids shorter (amino acids K P E) (see Figure 2). Therefore, one skill in the art would be able to make modification in the hinge regions of IgG1 or IgG4 or to swap the hinge domain to modify a di-sulfide bond formation or to modify a function as taught by Yang and Ambrogelly. It is noted to applicants that swapping a domain (including a hinge, CH3, CH2 or CH1 domain from IgG1 to IgG2 or IgG2) is routine in the art (see US Pub.No. 2006/0134105, paragraph [714] or US 2014/0243504 which teaches making chimeric hinge [0009-0010, 0012-0016]). US Pub. No. 2006/0134105 and US Pub. No. 2014/0243504 are applied to support the state of the art for swapping any domain of one IgG subtype to another one or making mutations in one or more domains for functional or structural modifications.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to swap hinge domain of IgG1 to Fc region of IgG4 to make a hybrid IgG Fc or modify amino acids of IgG4 to make the hinge region of IgG1 as taught by Yang and Ambrogelly to make a fusion protein as taught by Sun et al. One of ordinary skill of the art would have been motivated to do so because hinge regions of IgG1 and IgG4 provide different advantages as taught by Yang and Ambrogelly. Additionally, there are very limited number of domains in an IgG (e.g., CH1, CH2, CH3, VH, hinge region) and each provide some functional and structure roles that are well known in the art. Further, one would have had a reasonable expectation, barring evidence to the contrary, the composition would be provide a product that has enhanced binding properties. Since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).

Applicants argue that Sun teaches hGG-L-vFc wherein vFc is a human IgG Fc variant that comprises a hinge, a CH2 domain and a CH3 domain but wherein said Fc is not an IgG1 Fc. Yang et al teach that IgG4 Fc is three amino acid shorter than IgG1. They argue that Yang et al teach replacing serine residue within the shorter IgG4 to make it IgG4 hinge more closely resemble to IgG1 but it is three amino acid short. They argue that Yang teaches modifying IgG4 hinge which improves IgG hinge but they do not replace IgG4 hinge to IgG1 hinge. They argue that Yang had different objective to do these modifications whereas the instant claim is directed to an enhanced binding properties of antibody molecules or of chimeric polypeptides as currently claimed. 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In response to applicant's argument that the references fail to A chimeric polypeptide, comprising the formula: H - Fc, wherein H is the hinge region of IgG1, and Fc is the Fc region of IgG4).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the rejection is maintained.

Claim(s) 1-3, 6, 9-11, 14, 17 and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over Schuurman et al. (2011/0045007) in view of Yang and Ambrogelly (Current Opinion in Biotech 30: 225-229, 2014) for the reasons of record at pg. 7-9 of the office action of 4/27/2021 and as discussed below.
The instant invention is broadly drawn to a chimeric polypeptide, comprising the formula: H - Fc, wherein H is the hinge region of IgG1, and Fc is the Fc region of IgG4, wherein H and Fc are human polypeptide sequences, a chimeric polypeptide according to claim 1, further comprising the formula: L-H-Fc, wherein L is a peptide linker, wherein L comprises about 5 to about 10 amino acids, claim 6 further comprises the formula: P-L-H-Fc, wherein P is a biologically active polypeptide, wherein said biologically active polypeptide comprises a hormone, a cytokine, a growth factor, a co-stimulatory molecule, a hormone receptor, a cytokine receptor, a growth factor receptor, a short peptide, or an antibody fragment, wherein the biologically active polypeptide comprises an antibody fragment selected from a Fab fragment, a VH fragment, a VL fragment, or a camelid nanobody, wherein the biologically active polypeptide is selected from GLP-1, TNFR, Factor VIII, VEGFR and TGF-beta 1 and a pharmaceutical composition comprising the chimeric polypeptide.

Yang and Ambrogelly teach engineering of the IgG4 region making it to resemble with IgG1 and that this change is sufficient to dramatically reduce half molecule exchange in vitro or in vivo (see abstract).  They teach that the S228P modification of the hinge confers pharmaceutical properties to IgG4 equivalent to standard IgG1, while retaining the inability to trigger ADCC and CDC. They show that there are only 4 differences in the hinge region of IgG4 from IgG1, one P228S, and three amino acids shorter (amino acids K P E) (see Figure 2). Therefore, one skill in the art would be able to make modification in the hinge regions of IgG1 or IgG4 or to swap the hinge domain to modify a di-sulfide bond formation or to modify a function as taught by Yang and Ambrogelly. It is noted to applicants that swapping a domain (including a hinge, CH3, CH2 or CH1 domain from IgG1 to IgG2 or IgG2) is routine in the art.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to swap hinge domain of IgG1 to Fc region of IgG4 to make a hybrid IgG Fc or modify amino acids of IgG4 to make the hinge region of IgG1 as taught by Yang and Ambrogelly to make a fusion protein as taught by Schuurman et al. One of ordinary skill of the art would have been motivated to do so because hinge regions of IgG1 and IgG4 provide different advantages as taught by Yang and Ambrogelly. Additionally, there are very limited number of domains in an IgG (e.g., CH1, 
	Applicants argue that Schuurman fusion proteins in which the hinge region is either deleted or mutated to remove cysteine residues but does not teach replacing hinge of IgG4 Fc with IgG1 Fc and Yang does not cure the deficiencies.
Applicants’ arguments have been fully considered but as argued above Yang and Ambrogelly teach engineering of the IgG4 region making it to resemble with IgG1 and that this change is sufficient to dramatically reduce half molecule exchange in vitro or in vivo (see abstract).  They teach that the S228P modification of the hinge confers pharmaceutical properties to IgG4 equivalent to standard IgG1, while retaining the inability to trigger ADCC and CDC. They show that there are only 4 differences in the hinge region of IgG4 from IgG1, one P228S, and three amino acids shorter (amino acids K P E) (see Figure 2). Therefore, one skill in the art would be able to make modification in the hinge regions of IgG1 or IgG4 or to swap the hinge domain to modify a di-sulfide bond formation or to modify a function as taught by Yang and Ambrogelly. It is noted to applicants that swapping a domain (including a hinge, CH3, CH2 or CH1 domain from IgG1 to IgG2 or IgG2) is routine in the art (see US Pub.No. 2006/0134105, paragraph [714] or US 2014/0243504 which teaches making chimeric hinge [0009-0010, 0012-0016]). US Pub. No. 2006/0134105 and US Pub. No. 2014/0243504 are applied to support the state of the art for swapping any domain of one IgG subtype to another one or making mutations in one or more domains for functional or structural modifications. It is noted that adding three amino acids to the hinge region of IgG4 Fc would be the same as swapping the domain of IgG1. Therefore, the rejection is maintained.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646